Appeal dismissed, with ten dollars costs and disbursements. An appeal from an order denying a motion for reargument cannot" be entertained by this court. The court which hears the original motion can alone judge whether it has failed to consider any of the points raised upon a motion, and its determination upon such a point must be final. (Matter of Grout, 83 Hun, 25; Harding v. Conlon, 146 App. Div. .842; Peterson v. Felt, 61 id. 176; Tucker v. Dudley, 104 id. 191.) Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.